STOCK PURCHASE AGREEMENT Seller: Marc Siegel 943 Lake Wyman Road Boca Raton, FL 33431 THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made this January 23, 2009 between Marc Siegel (the “Seller” or “Siegel”), and China Direct, Inc., referred to as the (the “Purchaser”). W I T N E S S E T H: WHEREAS, Seller owns directly 4,400,000 shares of China Direct, Inc. common stock, par value $0.0001 per share (the “Common Stock”); and WHEREAS, the Purchaser desire to purchase an aggregate of 1,500,000 shares of Common Stock of China Direct, Inc. (the “Shares”) from the Seller on the terms and conditions set forth in this Agreement; and WHEREAS, the Seller desires to sell the Shares to the Purchaser on the terms and conditions set forth in this Agreement; and NOW, THEREFORE, in consideration of the mutual promises and covenants herein contained, and other good and valuable consideration, the receipt of which is hereby acknowledged, the Seller and the PurchaserPurchaser hereby agree as follows: 1.Incorporation by reference.The above recitals are herein incorporated by reference. 2.Purchase and Sale.The Purchaser shall purchase from Seller, and the Seller shall sell to the Purchaser, the Shares on the terms and conditions of this Agreement. 3.Consideration/Purchase Price.In consideration of the transfer by Seller of the Shares to the Purchaser, the Purchaser shall deliver to the Seller the purchase price of One Million Six Hundred Fifty Thousand Dollars ($1,650,000) ($1.10 per Share) representing payment for the Shares which shall be transferred on the date hereof. 4.Obligations of Seller.Upon the date hereof, Seller shall deliver to the Purchaser or its designees, the Shares. 5.Obligations of the Purchaser.Upon the date hereof, the Purchaser shall deliver to the Seller the Purchase Price pursuant to the terms of Section 3 of this Agreement. 6.Closing and Condition to Closing.Closing. The closing of the transactions contemplated by this Agreement (the “Closing”) shall take place on or before January 23, 2009 (the “Closing Date”). 7.Representations and Warranties of the Purchaser. - 1 - A.
